PER CURIAM.
The appellant, defendant in the trial court, seeks review of an adverse order on his petition, filed pursuant to Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix.
Appellant was originally indicted and arraigned on a charge of rape. The first plea was not guilty. ' This was subsequently changed to a guilty plea, while represented by counsel. This is the third successive petition for post conviction relief that the appellant has filed. The denial of the second of these was reviewed by this court and affirmed in Carpenter v. State, Fla.App. 1964, 168 So.2d 99. The third petition, the order which is here under review, contains substantially the same allegations as those contained in the two previous petitions. We find no error in the trial judge’s denial of this last petition and, therefore, we affirm his action. See: Manning v. State, Fla.App.1964, 167 So.2d 616; Rankin v. State, Fla.App. 1964, 168 So.2d 324.
Affirmed.